JgFOIL, J.
The Louisiana State Board of Home Inspectors appeals from a judgment whereby the trial court concluded individuals employed by a home warranty company were not subject to the Louisiana Home Inspector Licensing Law. We affirm.
FACTUAL AND PROCEDURAL BACKGROUND
Prestige Home Service offers home warranties to buyers and sellers of resale residential homes. Before offering a warranty, Prestige requires the prospective buyer or seller to obtain an inspection of certain appliances and fixtures in the residential home so that Prestige can determine if these items are eligible for warranty coverage.
In 1999, the Louisiana legislature enacted the Louisiana Home Inspectors Licensing Law, La. R.S. 37:1471 et seq., which mandates licensure and regulation of home inspectors. Thereafter, Prestige, through its regional manager, Webb Wartelle, filed a petition for declaratory relief with the Louisiana State Board of Home Inspectors seeking a declaration that the independent contractors it used to perform the home warranty eligibility inspections were not required to obtain home inspector licenses *555under the new law. After a hearing, the Board issued an order indicating that the Prestige inspectors were required to obtain licenses. Mr. Wartelle then filed a petition for judicial review of the Board’s order in district court. The district court reversed the Board’s order, and the Board appeals.
DISCUSSION
On appeal, the Board contends the district court erred in concluding the Prestige inspectors did not fall within the purview of the Home Inspectors Licensing Law. In related assignments of error, the Board argues the district court failed to consider certain provisions of the statute, misconstrued the purpose of the statute, and factually erred in concluding that the activities of the Prestige inspectors did not qualify as “home inspection” within the meaning of the statute.
|3When reviewing an administrative final decision, the district court functions as an appellate court. On review of the district court’s judgment, sitting in its appellate mode, this court owes no deference to the court’s factual or legal conclusions. Bless Home Health Agency v. Louisiana Department of Health and Hospitals, 99-0936 (La.App. 1 Cir. 5/22/00), 770 So.2d 780, 783. However, after a thorough review of the record, we conclude the trial court correctly characterized the business being conducted by the Prestige inspectors as falling outside the scope of the Home Inspectors Licensing Law. The trial court’s factual findings and legal conclusions are correct.
Accordingly, we affirm the trial court’s judgment and adopt its written reasons as our own, attaching a copy to this opinion. Costs of this appeal in the amount of $533.75 are assessed to the Louisiana State Board of Home Inspectors.
AFFIRMED.
*556[[Image here]]
*557[[Image here]]